356 S.E.2d 789 (1987)
319 N.C. 678
Ernest C. PEARSON
v.
James G. MARTIN, in his capacity as Governor of the State of North Carolina; Lacy H. Thornburg, in his capacity as Attorney General of the State of North Carolina; Joyce A. Hamilton; Donald W. Overby; Fred M. Morelock; and Thomas W. Steed, Jr., in his capacity as President of the Wake County Bar Association.
No. 643PA86.
Supreme Court of North Carolina.
June 2, 1987.
Hunter, Hodgman, Greene, Donaldson, Cooke & Elam, Greensboro, for plaintiff.
Jean A. Benoy, Sr. Deputy Atty. Gen., and Isham B. Hudson, Jr., Sp. Deputy Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*790 "Denied by order of the Court in conference, this the 2nd day of June 1987."